304 F.2d 319
Frank HAMPTON et al., Appellants,v.CITY OF JACKSONVILLE, FLORIDA, et al., Appellees.
No. 19297.
United States Court of Appeals Fifth Circuit.
May 17, 1962.
Rehearing Denied June 29, 1962.

Ernest D. Jackson, Jacksonville, Fla., for appellants.
William M. Madison, Inman P. Crutchfield, Jacksonville, Fla., for appellees.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
In light of the findings of fact made by the trial court, the only remaining question present in this appeal has been decided adversely to appellants by this Court in City of Montgomery, Ala. v. Gilmore, 5 Cir., 277 F.2d 364. On the strength of that opinion we cannot say that the trial court erred in declining to adjudge the defendants, the appellees here, in contempt of court for failing to continue the operation of the swimming pools in the City of Jacksonville.

The judgment is

2
Affirmed.